Citation Nr: 0033795	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ankle and bone spur disability.  

3.  Entitlement to a compensable evaluation for Raynaud's 
syndrome, variant of hands, claimed as residuals of frostbite 
to hands, bilateral wrist condition, osteoarthritis of the 
carpal metacarpal joints of both thumbs, and nerve damage in 
the right last (5th) finger).

4.  Entitlement to a compensable evaluation for fracture, 
right 4th finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 1990 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for pes planus, granted service connection 
for right ankle and bone spur disability and assigned a 
10 percent evaluation, granted service connection for 
Raynaud's syndrome and assigned a zero percent evaluation, 
and granted service connection for fracture, right 4th finger 
and assigned a zero percent rating.  

The Board notes that in the veteran's notice of disagreement 
(NOD) dated in June 1999, he referred to the matter of a left 
ankle disability.  At that time, the agency of original 
adjudication had not made a determination as to service 
connection for the veteran's left ankle.  As such, service 
connection for a left ankle disability was considered a new 
claim, as noted in the rating decision dated in June 1999, 
and is not currently on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Symptomatology associated with the veteran's right 4th 
finger disability due to fracture is resolved.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals, fracture of the right 4th finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Code 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a rating decision dated in April 1999, the RO granted 
service connection for fracture, right 4th finger and 
assigned a noncompensable evaluation from April 21, 1999.  At 
that time, the RO considered the veteran's service medical 
records, which showed an augmented fracture of the 4th 
metacarpal.  The reduction attempt was inadequate.  A follow 
up report in April 1992 indicated that the bone was well 
healed.  Another report in May 1992 disclosed the tip of a 
metal screw was emerging from the 4th metacarpal joint.  The 
report indicated an assessment of status post fracture with 
early cellulitis and possible osteoarthritis.  The pin was 
removed in May 1992 and a follow up examination revealed a 
healed pin site with no tenderness.  Neurovascular was 
intact.  An x-ray study showed a healing fracture with the 
assessment of "doing well."  

In September 1992, the veteran was seen for complaints of 
swelling of the right hand; x-ray study disclosed a well-
healed fracture.  In June 1993, the veteran was seen for 
laceration of the 4th digit of the right hand and an 
assessment of "flap" was made.  In July 1993, the wound 
laceration of the 4th digit of the right hand was healed.  

Nerve conduction studies were done in June 1998 at which time 
the impression noted was motor and sensory nerve conduction 
study of the right ulnar nerve shows slowing of conduction 
velocity across the elbow.  Motor and sensory nerve 
conduction study of the right median nerve was within normal 
limits.  

During VA examination in August 1998, the veteran reported no 
problems with his 4th right finger.  The assessment was 
resolved.

A private medical examination conducted in August 1999 
disclosed complaints related to other disabilities.  

A Naval Hospital periodic examination dated in December 1999 
reveals the veteran was placed on the Temporary Disability 
Retired List due to several disabilities; however, there is 
no indication of symptomatology related to his 4th right 
finger.  Noted is full range of motion in all fingers.  
Neurologic evaluation revealed normal motor strength in 
finger flexors and extensors.  

During his personal hearing in December 1999, the veteran 
testified that he received treatment weekly for his right 4th 
finger disability.  Transcript (T.) at 9.  He reported that 
there was nerve damage that might have resulted from a pin 
that was placed in his finger.  (T.) at 9.  Also, the veteran 
testified that when he tried to grip things, his hand 
constantly ached.  (T.) at 9.  He also stated that there was 
some swelling and pain.  (T.) at 10.  When questioned as to 
whether he could make a fist, the veteran stated that he 
could.  (T.) at 10.  He indicated that he had surgery on his 
right finger in 1992 while in service, and that he wore a 
splint for a while after that.  A pin was placed in his 
knuckle at that time, but later removed.  (T.) at 10, 11.  

II. Pertinent Law and Regulations 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, is also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2000); cf. DeLuca v. Brown, 8 Vet. App. 202.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

When the issue for consideration relates to a disorder 
unlisted within VA regulations, such disability is to be 
evaluated pursuant to the rating criteria for a closely 
related disease or injury, wherein the anatomical functions 
and symptomatology are analogous.  38 C.F.R. § 4.20 (2000).

Residuals of a fractured right 4th finger are rated under 
Diagnostic Code 5227.  38 C.F.R. § 4.71, Diagnostic Code 5227 
(2000).  Ankylosis of the finger provides for a zero percent 
rating both for the major and minor sides.  A higher 
evaluation under this diagnostic code requires medical 
evidence of an amputation.  

III.	Analysis

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Such is the case herein, in that the 
veteran filed his notice of disagreement (NOD) to the initial 
grant of service connection for residuals of a fracture to 
the right 4th finger.  Therefore, the record as a whole is 
examined prior to making a determination.  

This veteran asserts that his right 4th finger disability 
warrants a compensable evaluation and stated that the RO had 
not considered the entire clinical data of record when it 
rendered its denial.  The veteran has reported weekly 
treatment for ongoing symptomatology associated with his 
right 4th finger.  

While it is true that the veteran contends nerve damage, 
arthritis, tenderness, and poor circulation that affects his 
hands, the evidence of record does not substantiate 
impairment to the extent required for a compensable 
evaluation for residuals of a fracture to the right 4th 
finger.  The Board notes here that evidence that requires 
medical knowledge, such as in this case, must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is nothing in the record to 
validate that the veteran is sufficiently skilled or 
qualified to render a competent medical opinion.  Thus, while 
the Board acknowledges the veteran's statements, they are not 
considered competent clinical evidence in support of his 
increased rating claim.  

As for the clinical data of record against the veteran's 
claim of entitlement to a compensable evaluation for his 
right finger disability, during the 1998 VA examination, the 
examiner noted that any prior symptoms associated with the 
veteran's right 4th finger had resolved.  Further, since the 
pin from the veteran's finger was removed in 1992, there have 
been no pertinent diagnoses other than his past medical 
history of a fractured right 4th finger.  In fact, other than 
the veteran's prior complaints, nothing is of record that 
relates to disability of the 4th right finger.  Moreover, in 
recent medical records, the veteran has not reported any 
associated symptomatology and there are no clinical objective 
data to support current impairment of the right 4th finger.  

In determining that the veteran's residuals of a fracture of 
the right finger do not constitute impairment to the extent 
required for a compensable evaluation under Diagnostic Code 
5227, the Board has considered all pertinent law and 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).  However, under these factual 
circumstances, there is no reasonable doubt as to the 
evaluation of the veteran's right 4th finger disability; 
thus, the Board must deny the veteran's claim of an increased 
rating.  


ORDER

Entitlement to a compensable rating for fracture, right 4th 
finger is denied.


REMAND

During the veteran's period of service, he was diagnosed with 
pes planus.  During his examination conducted in tandem with 
his enlistment dated in December 1989, the veteran noted pes 
planus, moderate, denied symptoms.  In a November 1997 
Medical Board evaluation, the veteran's pes planus was also 
noted.  Post-service, during the 1998 VA examination, the 
examiner noted a normal foot per x-ray study, with no 
evidence of flat feet in spite of the veteran's contentions 
of symptomatology associated with flat feet.  

In the April 1999 rating decision, the RO denied service 
connection for flat feet, citing that such disability 
predated service based on the notation during the entrance 
examination and that there was no evidence that his flat feet 
was aggravated therein.  During an October 1999 periodic 
physical examination, the examiner noted a diagnosis of 
plantar fasciitis, bilateral, that did not preexist service.  

The Board notes that the veteran has multiple complaints 
regarding his feet.  During his hearing conducted in December 
1999, the veteran testified that he developed flat feet in 
service due to wearing a steel toe boot that affected his 
arch.  Transcript (T.) at 15.  He also stated that he has 
visited the doctor on many occasions for problems associated 
with his feet.  (T.) at 16.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.   

Accordingly, this case is REMANDED for the following:

1.  In light of the veteran's contentions 
related to symptomatology associated with 
his feet, the RO should request that an 
appropriate VA examination be scheduled 
and an opinion rendered as to whether pes 
planus preexisted the veteran's period of 
service and, if so, whether the disorder 
was aggravated during service. 

2.  Further, the veteran should be 
afforded a VA examination to determine 
the extent and severity of his Raynaud's 
syndrome, variant of the hands.  
Specifically, the examiner should note 
the symptomatology associated with 
Raynaud's syndrome, separate and apart 
from those symptoms associated with the 
veteran's other disabilities.  

Further, the examiner should provide an 
opinion pursuant for each of the two 
following paragraphs the category which 
best characterizes the level of 
impairment associated with the veteran's 
Raynaud's syndrome.  

Diagnostic Code 7117 provides for a 
10 percent evaluation where there are 
characteristic attacks occurring one to 
three times a week; a 20 percent rating 
for characteristic attacks occurring four 
to six times a week; a 40 percent rating 
for characteristic attacks occurring at 
least daily; a 60 percent evaluation 
where there are two or more digital 
ulcers and history of characteristic 
attacks; and a 100 percent with two or 
more digital ulcers plus autoamputation 
of one or more digits and history of 
characteristic attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7117 (2000).  

Diagnostic Code 7122 provides for ratings 
related to cold injury residuals.  A 
10 percent evaluation is provided for 
arthralgia or other pain, numbness, or 
cold sensitivity; a 20 percent rating for 
arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis); and a 30 percent 
evaluation is provided with arthralgia or 
other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000).  

3.  Finally, the veteran should be 
scheduled for a VA examination to 
determine disability associated with the 
right ankle.  In light of the veteran's 
testimony that he experiences limitation 
of motion, the examiner should note any 
such limitation and to what degree there 
is limitation.  Specifically, the 
examiner should opine as to whether the 
limitation of motion is better described 
as "marked" or "moderate."  Also, 
particular attention should be paid to 
the veteran's contentions of constant 
pain, problems with walking, and evidence 
of arthritis, in addition to other 
symptomatology that relates solely to his 
right ankle condition. 

4. The RO should then again consider the 
claims on appeal and determine what 
further assistance, if any, should be 
provided the veteran pursuant to the 
revisions and additions to chapter 51 of 
title 38 as enacted by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 



